Citation Nr: 1440001	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs, Regional Office Located in Nashville, Tennessee (RO), in which pertinent part, denied a disability rating in excess of 20 percent for service-connected residuals of compression fracture at L2 (lumbar spine disability).  The Veteran timely appealed.

In a July 2013 decision, the Board found in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU had been raised by the record and was part and parcel to the pending claim for an increased rating for lumbar spine disability.  The Board denied the claim for an evaluation in excess of 20 percent lumbar spine disability, and remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with notice of the requirements for TDIU claim, obtaining outstanding records of identified treatment, and providing the Veteran with VA examinations to determine whether his disabilities preclude substantially gainful employment. 

In compliance with the 2013 remand directives, the Veteran was afforded a September 2013 VA audiology examination and that examination report reflects an increase in severity of the Veteran's bilateral hearing loss disability.  This report of examination may constitute an informal claim for an increased rating under 38 C.F.R. § 3.157(b)(1).  The matter of an increased rating for bilateral hearing loss disability has not yet been addressed by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over this matter.  As such, it is referred back to the AOJ for appropriate actions. 

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's TDIU claim.

As noted above, the additional development obtained in compliance with the Board's 2013 remand instructions suggests that the Veteran's bilateral hearing loss disability has worsened in severity and may warrant a higher evaluation.  This issue has not been adjudicated and the Board does not have jurisdiction over it. 

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The pending claim for increased rating could have an impact on the TDIU claim.  These issues are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred claim for increased rating for bilateral hearing loss disability. 

2.  If the Veteran's current combined disability rating of 50 percent disabling is increased, determine whether any additional development of the TDIU claim is needed.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



